               Case 2:20-cv-00847-BJR Document 13 Filed 11/17/20 Page 1 of 2




 1                                                   HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE
 6

 7     Lindsay Carlson,                                   CASE NO.: 2:20-cv-00847-BJR
 8
              Plaintiff,
 9                                                        ORDER GRANTING UNOPPOSED
                       vs.                                MOTION TO AMEND COMPLAINT
10
       State Farm Fire and Casualty Company,
11

12             Defendant.

13

14
             IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff’s Unopposed Motion to
15   Amend Complaint is GRANTED, and Plaintiff shall file the amended complaint within 7 days
16   of this order.

17
             Dated this 17th day of November 2020.
18

19

20

21                                                    A
                                                      Barbara Jacobs Rothstein
22                                                    U.S. District Court Judge
23

24

25

26
     Case 2:20-cv-00847-BJR Document 13 Filed 11/17/20 Page 2 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
